                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                     Case No. 18-CR-20151
                                                     Hon. Matthew F. Leitman
v.

D-13 CANAJA DRAKE-GARRETT,

     Defendant.
__________________________________________________________________/

                   ORDER DENYING DEFENDANT'S MOTION
                    FOR SENTENCE REDUCTION (ECF #313)

      On September 24, 2018, the Court sentenced Defendant Canaja Drake-Garrett

to fourteenth months in prison. Ms. Drake-Garrett, acting pro se, has now filed a

motion seeking a reduction in her sentence (ECF #313). The Court is not persuaded

that it has the authority to grant the relief requested by Ms. Drake-Garrett. But even

if the Court did have the discretion to grant the relief, it would not do so. The Court

remains satisfied that the sentence it imposed is appropriate. Accordingly, IT IS

HEREBY ORDERED that the motion for reduction of sentence is DENIED.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: March 22, 2019



                                          1
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 22, 2019, by electronic means and/or ordinary
mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        2
